        Case 1:19-cr-10080-NMG Document 504 Filed 07/26/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
            v.                      )                Criminal No. 19-10080-NMG
                                    )
(4)   GAMAL ABDELAZIZ,              )
(8)   MOSSIMO GIANNULLI,            )
(11) DOUGLAS HODGE,                 )
(14) LORI LOUGHLIN,                 )
                                    )
            Defendants.             )
____________________________________)

                   GOVERNMENT’S SUPPLEMENTAL MEMORANDUM
                       REGARDING CONFLICTS OF INTEREST

       The government respectfully submits this memorandum in response to the supplemental

brief filed by defendant Douglas Hodge pursuant to this Court’s request for additional information

following the July 22, 2017 hearing concerning conflicts of interest.

       Ropes’s continued insistence there is no direct adversity “because the criminal proceedings

will not adjudicate any of U.S.C.’s legal rights” is untenable. Hodge Supp. Br. at 3. As set forth

in the government’s opening brief and discussed extensively at the Foster hearing, any cross

examination by Ropes attorneys of U.S.C. witnesses runs counter to Ropes’s duty of loyalty to

U.S.C. Gov. Reply Br. at 4 (citing Mass. R. Prof. Resp. 1.7 cmt. 6; ABA Formal Op. 92-367 at 1,

3 (Oct. 16, 1992)). And the conflict neither begins nor ends there. Discovery also presents direct

adversity, as could opening and closing statements. Id. at 4–5, 11–12 (citing, inter alia, NYCBA

Formal Op. 2017-6 at 3–4 (2001); California State Bar Formal Op. 2011-182 (Jan. 2011)).

       It is no answer that Ropes “expects” that Hodge’s defense “will center on” his alleged lack

of knowledge and intent. Hodge Supp. Br. at 3. Ropes has not disclaimed any potential defenses
         Case 1:19-cr-10080-NMG Document 504 Filed 07/26/19 Page 2 of 3



on Hodge’s behalf, nor could it reasonably do so at this early stage of the litigation. Accordingly,

its continued representation of both Hodge and U.S.C. is presumptively disallowed by Rule 1.7 in

the absence of consent by both parties—consent that U.S.C. has refused to provide. Mass. R. Prof.

Conduct 1.7(b)(4) & cmt 2.

       Moreover, whether U.S.C.’s consent is required or not, restrictions on Ropes’s

representation of the defendant vis-à-vis U.S.C. are. See Gov. Reply Br. at 7–8 (explaining that

even a material limitation under Mass. R. Prof. Conduct 1.7(a)(2) requires such restrictions).

Ropes concedes as much, Hodge Supp. Br. at 3, but the restrictions to which it accedes are

inadequate. “Conflict counsel” is not, in fact, conflict counsel unless it is acting independent of

conflicted counsel concerning defenses that implicate the other client. Ropes conspicuously fails

to acknowledge this restriction, however, maintaining instead that the “entire defense team” will

be involved in “overall case strategy.” Hodge Supp. Br. at 3–4. In relying in support of this

position on the court’s statement in United States v. Lorenzana-Cordon that conflict counsel could

be involved in discussions concerning “overall strategy of [the] case,” Ropes overlooks that the

court elsewhere made clear that conflict counsel’s actions on behalf of the defendant were limited

to “information that he or she has gathered through his or her own independent investigation and

preparation.” 125 F. Supp. 3d 129, 137 (D.D.C. 2015). Similarly, in noting that the law firm in

United States v. Zarrab represented one of the eight victim banks in a substantially related matter,

Ropes overlooks that the restrictions on the law firm’s ability to “advance[e]” or “develop[]” “any

argument that the Client Banks were anything but ‘victims’ of [the defendant’s conduct]” ran to

all eight of the banks, including the seven banks that the firm represented in entirely unrelated

matters. No. 15-cr-867 (RMB), 2017 WL 946334, at *3 (S.D.N.Y. Feb. 15, 2017).




                                                 2
         Case 1:19-cr-10080-NMG Document 504 Filed 07/26/19 Page 3 of 3



       As these and other authorities make clear, see Gov. Reply Br. at 12–13, the use of conflict

counsel is an insufficient antidote to conflicting client loyalties absent a bar not only on Ropes’s

involvement in discovery, openings, closings, and cross-examination relating to U.S.C., but also

on strategizing about defenses that implicate the university.

                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney


                                              By:      /s Alexia R. DeVincentis
                                                      ERIC S. ROSEN
                                                      JUSTIN D. O’CONNELL
                                                      LESLIE A. WRIGHT
                                                      KRISTEN A. KEARNEY
                                                      ALEXIA R. DEVINCENTIS
                                                      Assistant United States Attorneys

Date: July 26, 2019




                                  CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent electronically

to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper

copies will be sent to those indicated as non-registered participants.



                                                       /s Alexia R. DeVincentis
                                                      ALEXIA R. DEVINCENTIS
                                                      Assistant United States Attorney

Date: July 26, 2019




                                                 3
